Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  January 18, 2017                                                                                     Stephen J. Markman,
                                                                                                                 Chief Justice

                                                                                                       Robert P. Young, Jr.
                                                                                                            Brian K. Zahra
  155094 & (14)                                                                                     Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                            Joan L. Larsen,
  DARRELL PRATT,                                                                                                      Justices
           Plaintiff-Appellee,
  v                                                                 SC: 155094
                                                                    COA: 336030
                                                                    Wayne CC: 15-004286-NI
  TERRELL WRIGHT and CITY OF DETROIT,
           Defendants-Appellants.

  _________________________________________/

         On order of the Court, the motion for immediate consideration is GRANTED.
  The application for leave to appeal the December 22, 2016 order of the Court of Appeals
  is considered, and it is DENIED, because we are not persuaded that the question
  presented should be reviewed by this Court.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           January 18, 2017
         a0117
                                                                               Clerk